internal_revenue_service number release date index number --------------------------------- ---------------------------------------- ----------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number --------------------- refer reply to cc ita b02 plr-134015-11 date date ------- ------- legend taxpayers advisor date1 year1 dear taxpayers ------------------------------------------ ---------------------------------------- ---------------------------------- -------------------- ------- this is in response to your letter dated date1 submitted on your behalf by your authorized representatives in the letter you request permission to revoke an election to treat capital_gain as investment_income under sec_163 of the internal_revenue_code for the year1 taxable_year the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts for approximately ten years taxpayers used the services of advisor to prepare and file their federal_income_tax returns with regard to their year1 return taxpayers provided advisor with all documents for use in preparing the return while preparing taxpayers’ return advisor noted that one of taxpayers’ personal loans was secured_by securities held in taxpayers’ investment portfolio advisor did not contact taxpayers for the specifics of the loan instead advisor based on similar prior transactions entered into by taxpayers assumed that the securities were purchased with the loan proceeds at issue and he assumed that the interest_paid on the loan was deductible as investment_interest expense under sec_163 advisor reported the interest_paid on the loan as plr-134015-11 investment_interest on taxpayers’ year1 return and he included on the return the election to treat a corresponding amount of capital_gain as investment_income taxpayers’ year1 return was examined by the internal_revenue_service to prepare for the initial meeting with the revenue_agent advisor called taxpayers to discuss certain issues one of which was the personal loan taxpayers told advisor that the securities serving as collateral for the underlying loan were not in fact purchased with the loan proceeds advisor realized he made the mistake on the year1 return with regard to the investment_interest expense deduction advisor voluntarily brought the issue to the attention of the revenue_agent during their initial meeting in order to undertake whatever steps were necessary to adjust this item on the return accordingly taxpayers seek permission to revoke the election to treat capital_gain as investment_income that they made on their year1 return applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in pertinent part that investment_income includes certain capital_gain that the taxpayer elects to treat as investment_income sec_1_163_d_-1 provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner taxpayers are requesting permission to revoke their election to treat capital_gain as investment_income which was made based on advice from a tax professional this situation is analogous to situations concerning taxpayers who fail to make a regulatory election because of inadequate or incorrect advice from qualified_tax professionals and who subsequently seek extensions of time to make the election under sec_301_9100-1 revrul_83_74 1983_1_cb_112 sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election to include an election plr-134015-11 whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional who was aware of all the relevant facts and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 conclusion the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith as taxpayers relied on their advisor a qualified_tax professional to prepare their return furthermore granting permission to revoke the election will not prejudice the interests of the government it is represented that plr-134015-11 taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to revoke the election than taxpayers would have if the election had not been made accordingly taxpayers are granted permission to revoke the election taxpayers should enclose a copy of this letter with their amended_return for year1 within days following the date of this ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely r matthew kelley _____________________________ r matthew kelley assistant to the branch chief branch income_tax accounting
